 



Exhibit 10.1

LINCOLN ELECTRIC HOLDINGS, INC.

Description of Cash Long-Term Incentive Plan for 2005-2007 Awards

Objectives/Administration

      The objectives of the Cash Long-Term Incentive Plan (“LTIP”) are to offer
reward opportunities leveraged to the long-term performance of Lincoln Electric
Holdings, Inc. (“Company”) and to provide line-of-sight for LTIP participants by
tying rewards to operating performance. The LTIP is administered by the
Compensation and Executive Development Committee (“Committee”) of the Board of
Directors (“Board”) of the Company.

Eligibility

      Officers and other key employees who are responsible for or contribute to
the management, growth and/or profitability of the business, as selected by the
Committee, are eligible to participate in the LTIP.

Award Types and Frequency

      The award types include such dollar, percentage, share or unit target
amounts as may be awarded to participants at the beginning of the performance
period, on an individual or group basis, as determined by the Committee.

      The LTIP provides that awards under the Plan are made with such frequency
as may be established by the Committee. Awards may overlap with individuals
participating simultaneously in different awards, each potentially having
different periods, objectives, measurements or other criteria. The nature,
length and starting date of the performance period are established by the
Committee.

Performance Period and Measures

      The performance period is of such nature, length and starting date as may
be established by the Committee.

      The performance measures are such financial or other measures against
which performance is evaluated, as the Committee may deem appropriate, including
but not limited to:



  •   Growth measures     •   Profitability measures     •   Cash flow measures
    •   Return on investments/asset measures     •   Shareholder value     •  
Strategic or non-financial performance     •   Other key business issues or
initiatives

Single or multiple measurements may be used. The Committee shall also determine
the methodology for calculating achievement of financial measures.

 



--------------------------------------------------------------------------------



 



      The basis for the performance measure shall be such overall Company basis
or such other business unit, division, team, or other component thereof as may
be established by the Committee. Single or multiple bases may be used, and the
basis may vary by individual or organizational level.

      The performance objectives to be used in valuing performance awards and
determining the extent to which such award has been earned are determined by the
Committee in its sole discretion. Factors the Committee may consider in setting
objectives include, but are not limited to, internal, external and
macro-economic items. The objectives may be established at the beginning of the
performance period or a basis may be established for determining performance
objectives at the end of the period.

      For the 2005-2007 performance period, the performance measure is growth in
reported net income (before extraordinary items), provided, however, that the
Committee may approve adjustments for any year at its sole discretion. Growth is
measured over the entire three-year period.

Permitted Adjustments

      The Committee may revise the performance objectives and/or underlying
criteria applicable to the awards, prospectively or retroactively, to the extent
deemed appropriate by the Committee in its sole discretion, to avoid unintended
windfalls or hardship. Factors the Committee may consider include, but are not
limited to, shareholder returns, competitive peer group performance and special
or unusual events.

Timing and Form of Payment

      Awards may be paid currently or on a deferred basis (with such interest or
earnings equivalent as may be determined by the Committee). Payments will be
made in cash, either in a lump sum or in installments commencing as soon as
practicable after the end of the performance period, as the Committee shall
determine at or after grant.

Change in Control

      The Committee, at its discretion, may determine at or after the grant of
an award whether and to what extent the terms of the award may be modified in
the event of a change of control.

Termination of Employment

      Termination prior to an award being paid results in forfeiture of the
award, except for termination due to death, disability or retirement.

Death, Disability or Retirement

      Participants (or their estates) are entitled to a pro-rata portion of
their awards upon termination due to death, disability or retirement — the
pro-rata portion is calculated based on the period in employment during the
entire performance period.

2



--------------------------------------------------------------------------------



 



Authority of Committee

      In addition to the authority already reserved to the Committee, the
Committee has authority to:



  •   Interpret, amend or terminate the Plan     •   Take such actions to comply
with the provisions of the Internal Revenue Code and other applicable laws,
including actions deemed appropriate under Code Sections 162(m) and 409A     •  
Adopt, amend or terminate administrative rules applicable to the Plan and
delegate responsibility for the Plan’s operation and administration

3